
	
		II
		Calendar No. 992
		110th CONGRESS
		2d Session
		S. 3010
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2008
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To reauthorize the Route 66 Corridor Preservation
		  Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Route 66 Corridor Preservation
			 Program Reauthorization Act.
		2.Route 66
			 Corridor Preservation ProgramSection 4 of Public Law 106–45 (16 U.S.C.
			 461 note; 113 Stat. 226) is amended by striking 2009 and
			 inserting 2019.
		
	
		September 16, 2008
		Reported without amendment
	
